Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8, 12-15 and 20-28 are pending examination.  
DETAILED ACTION
Applicants after-final amendment is entered.
Claims 1-2, 4-8, 12-15 and 20-29 are pending.
 	Claims 12-15 and 25-28  are withdrawn.
Claims 1-2, 4-8, 20-24 and 29  are for examination.
Applicants’ argument submitted on 9/21/2021 is considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
 After further examination of the amended claim   final rejection is withdrawn. A new non-final rejection is  submitted below  for the amended claims.


Claim Rejections 35 USC § 112 (b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is indefinite in reciting “a desaturase has an amino acid sequence having at least 80% homology to SEQ ID NO:10, 12, 66, and 65 ". it is unclear how a desaturase has an amino acid sequence having at least 80% homology to SEQ ID NO:10, 12, 66, and 65 . correction is required.
Claim 2 is indefinite in reciting “ the ---- claim 1 --- from P. hortorum, R. communis. and T. castaneum “ because  the desaturase from P. hortorum, R. communis. and T. castaneum do not have at least 80% sequence identity to SEQ ID NO:10, 12, 65, or 66.  Therefore, it is unclear what desaturases are encompassed by the claim and fail to further limit claim 1. 

Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."



Claims  1-2, 4-8, 20-24 and 29  under 35 U.S.C. 103 as obvious over Leonard et al. (US Patent 10,308,962).
Leonard et al. teach a microorganism transformed with a heterologous desaturase and a heterologous fatty-acyl-CoA reductase and optionally a heterologous acetyltransferase (column 2 lines 17-49).  The heterologous desaturase can be a Δ11 desaturase including that of Amyelois transitella, i.e., SEQ ID NO:2 herein (column 2, lines 58-65) and the heterologous fatty-acyl-CoA reductase can be that of Helicoverpa amigera, i.e., SEQ ID NO:14 herein (column 5, lines 31-36).  The microorganism can be Yarrowia lipolytica (column 10, lines 7-25).  The microorganism can be manipulated to delete, disrupt, mutate, and/or reduce the activity of one or more endogenous enzymes that catalyzes a reaction in a pathway that competes with the unsaturated fatty alcohol, aldehyde, or acetate biosynthesis pathway (column 10, lines 26-35), wherein the endogenous enzymes to be deleted, disrupted, mutated, and/or reduced include an alcohol oxidase that catalyzes the conversion of the desired fatty alcohol product to a fatty aldehyde (column 11, lines 30-36) including Yarrowia lipolytica fao1 (Examples 7 and 9),  
Therefore Leonard teaches yeast producing desaturated fatty alcohol that expresses (1) a heterologous desaturase and (2) a heterologous FAR.  Leonard teaches using delta 11 desaturase from Choristoneura rosaceana which is equivalent to SEQ ID NO:65 expressed in the yeast of the instant application (Column 2 line 58 through) and using FAR from Helicoverpa armigera which equivalent to SEQ ID NO:25 expressed in the yeast of the instant application (Column 5, lines 31-48).  The property of the desaturase and the property of the FAR recited in claim 1 are inherent.  There may be other art to support the dependent claims.


Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



The instant Claims are  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims  1-22 of  US PAT  application NO16479024 . An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The claims 1-22 of  US PAT application NO16479024 are directed  yeast cell expressing various desaturase. AS for example Claim 1 of the instant application recites a yeast producing desaturated fatty alcohol that expresses (1) a heterologous desaturase and (2) a heterologous FAR.  Claims 3 and 18 of the reference application recite delta 11 desaturase that are identical to the delta desaturase recited in claim 1 of the instant application.  Claim 6 of the reference application recites FAR that are identical to the FAR recited in claim 4 of the instant application. The property of the desaturase and the property of the FAR recited in claim 1 are inherent.
Therefore claims 1-2, 4-8, 20-24 and 29  of instant application are obvious over claims  1-22 of US PAT application NO16479024. TD submission will overcome the ODP  rejection 


Conclusion
Claims   PAT application NO16479024 are rejected. No claims is allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).